                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ARMANDO SERRANO,

             Plaintiff,

      v.                                       Case No. 1:17-cv-02869

REYNALDO GUEVARA, et al.,                      Hon. Manish S. Shah

             Defendants.                       Magistrate Judge Jeffrey Cole




JOSE MONTANEZ,

             Plaintiff,

      v.                                       Case No. 1:17-cv-04560

REYNALDO GUEVARA, et al.,                      Hon. Manish S. Shah

             Defendants.                       Magistrate Judge Jeffrey Cole




              NOTICE OF UNOPPOSED MOTION FOR FERPA ORDER

        PLEASE TAKE NOTICE that on Tuesday, November 27, 2018 at 8:30 a.m., or as soon
thereafter as counsel may be heard, we will appear before the Honorable Jeffrey Cole in
Courtroom 1088 of the Everett McKinley Dirksen Building, 219 South Dearborn Street,
Chicago, Illinois, 60604, and then and there present Defendant Matthew Coghlan’s Unopposed
Motion for FERPA Order.
Dated: November 20, 2018    Respectfully submitted,



                            /s/ Paula S. Quist
                            Paula S. Quist (IL 6278287)
                            pquist@jonesday.com
                            Morgan R. Hirst (IL 6275128)
                            mhirst@jonesday.com
                            Leigh A. Krahenbuhl (IL 6309479)
                            lkrahenbuhl@jonesday.com
                            Kristina K. Cercone (IL 6306298)
                            kcercone@jonesday.com
                            JONES DAY
                            77 West Wacker
                            Chicago, IL 60601.1692
                            Telephone: (312) 782-3939

                            Counsel for Defendant Matthew
                            Coghlan




                           -2-
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of November 2018, I filed the foregoing with the

Clerk of the United States District Court using the CM/ECF system, which will send notification

electronically to all counsel of record.


                                                /s/ Paula S. Quist
                                                Counsel for Defendant Matthew Coghlan
